Case 18-12491-CSS Doc 2336 Filed 04/12/21 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF
DELAWARE
DELAWARE DIVISION

Case number 18-12507-CSS
In re: PROMISE HOSPITAL OF WICHITA FALLS, INC. no
5+ = =
25 3
Taxpayer number: XXXXXXX6848 an =
pay sO TI
WITHDRAWAL OF ex —
CLAIM # 1734 25m ™
ADMINISTRATIVE EXPENSE CLAIM Ro* = m
& = a
Name of Creditor: Texas Comptroller of Public Accounts =3 =.
5S
ls Te

Send notices to: Office of the Attorney General

Bankuptcy & Collections Division MC-008
P.O. Box 12548

Austin, TX 78711-2548
Phone: 512-463-2173

1. DATE OF CLAIM AND REQUEST: 03/10/2020

2. TOTAL AMOUNT OF CLAIM AND REQUEST: $ 10,457.89
FRANCHISE TAX CH. 171

3. DATE DEBT WAS INCURRED: 01/01/2019

4. THE CLAIM REFERENCED ABOVE IS HEREBY WITHDRAWN

Date: 03/30/2021

LORETTA HERNANDEZ
Accounts Examiner

Revenue Accounting Division

Texas Comptroller of Public Accounts
512-463-4510

Penalty for presenting fraudulent claim: fine of up to $500,000 or imprisonment for up to 5
years, or both. 18 U.S.C. secs. 152 and 3571
Form VT-359 (Rev.8-19/7)

 

 
Case 18-12491-CSS Doc 2336 Filed 04/12/21 Page 2 of 2

@ FILED
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS 2021 APR 12 AM II: 22

CLERK
US BANKRUPTCY COUR}
WSTRICT OF DELAWARE

 

BO. Box 13528 + Austin, TX 78711-3528

03/30/2021

Clerk

U.S. Bankruptcy Court

824 MARKET STREET, 3RD FL.
WILMINGTON DE 19801-3024

Re: Taxpayer # XXXXXXX6848
Bankruptcy Case # 18-12507-CSS
PROMISE HOSPITAL OF WICHITA FALLS, INC.

Enclosed is the State of Texas’ notice(s) of withdrawal for a Post-petition tax claim in the above-referenced
proceeding.

Enclosed is a second copy of the withdrawal(s). Please stamp this copy with the date filed and return it in
the enclosed self-addressed envelope.

The Office of the Attorney General is representing the Comptroller of Public Accounts in this proceeding.
Please direct all notices and correspondence to:

Office of the Attorney General
Bankruptcy & Collections Division MC-008
P.O. Box 12548

Austin, TX 78711-2548

Thank you for your cooperation in this matter.
Sincerely,

Loutin Heurwroles’

LORETTA HERNANDEZ
Accounts Examiner
Bankruptcy and Liens Section
Revenue Accounting Division

Enclosure

Form VT-360 (Rev.8-19/7)
